42 F.3d 1401
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.James E. MORGAN, Petitioner-Appellant,v.Charles D. MARSHALL, Warden, Respondent-Appellee.
No. 94-15486.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 14, 1994.*Decided Nov. 22, 1994.

Before:  WALLACE, Chief Judge, GOODWIN and NORRIS, Circuit Judges.


1
MEMORANDUM**


2
James E. Morgan, a California state prisoner, appeals pro se the denial of his habeas corpus petition.  Morgan alleges that his sentence violated the due process clause and his attorney's representation violated the sixth amendment.  Having reviewed the matter de novo, Sanders v. Ratelle, 21 F.3d 1446, 1451 (9th Cir.1994), we affirm for the reasons stated in the district court's order, which fully and fairly addressed Morgan's claims.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3